DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-3, 6, 7, 9, 10, 12-18, 20-25
Withdrawn: 
10, 12, 13
Rejected:
1-3, 6, 7, 9, 14-18, 20-25
Amended: 
1, 6, 7, 18, 21, 22
New: 
23-25
Independent:
1, 21


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The terms “high strength” in claim 17 and “strong fibrous retention” in claim 25 are relative terms which renders the claims indefinite. The terms “high strength” and “strong” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the strength implied by “high strength” or the structure implied by “strong fibrous retention”.
Claim 17 recites the limitation "high strength " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 9 and 17 refer to alloys outside the alloying ranges of amended claim 1. For instance, AA6156, AA6056, AA6082, AA6182 all contain Mn ranges outside that of instant claim 1; other alloying elements lie outside as well.  Claim 17 refers to “any copper-doped and/or zinc-doped alloy derived from AA6xxx aluminum alloys”, which is outside the range of independent claim 1.  Therefore claims 9 and 17 fail to include all the limitations of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 6, 7, 9, 14-18, 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,186,903. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’903 are drawn to a process of heat treating and extruding an Al-Si-Mg alloy with alloying ranges that overlap the claimed ranges. Claim 1 of US’903 recites a thickness of about 2.5 mm is achieved. US’903 at claim 1 recites process steps of homogenizing 30-100°C lower than the solvus, solution heating to a temperature Ts to Ts-45°C, extruding, water quenching, stretching 0.5-5%, and aging in one or multiple steps (see US’903 at claim 1, 3). Because the claims of US’903 are directed to a substantially identical process of heat treating and extruding, an overlapping Al-Mg-Si alloy, then substantially the same properties (such as UTS, instant claims 23, 24) and fibrous microstructure, are reasonably expected for the process as taught by the claims of US’903 as for the instant invention.

Claims 1-3, 6, 7, 9, 14-18, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/736,173 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are drawn to a process of heat treating and extruding an Al-Si-Mg alloy with alloying ranges that overlap the claimed ranges. Claim 1 of the reference application recites a thickness greater than 10 mm, however, it would have been obvious to apply the process of heat treating and extruding taught by claim 1 of the reference application to extrusions of <10 mm.
Changes in size, shape, or sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04).
Claim 1 of the reference application recites a process of homogenizing, solution heating between Ts to Ts-15C, cooling to extrusion temperature, extruding, quenching, optionally stretching 0.5-5%, and aging in one or multiple steps 150-200C, which overlaps the instant process steps and parameters. Because claim 1 of the reference application teaches a substantially identical process of heat treating and extruding, an overlapping Al-Mg-Si alloy, then substantially the same properties (such as UTS, instant claims 23, 24) and fibrous microstructure, are reasonably expected for the process as taught by claim 1 of the reference application, as for the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment
In the response filed on 4/20/22, applicant amended claims 1, 6, 7, 18, 21, 22, and submitted new claims 23-25. No new matter has been added.
The amendment of 4/20/22 has overcome the closest prior art.  However, Claims 9, 17 and 25 are rejected under 112(b) and/or (d) as set forth above.  Claims 1-3, 6, 7, 14-16, 18, 20-24 would be allowable if the obviousness double patenting rejections set forth above were overcome.

Allowable Subject Matter
Claims 1-3, 6, 7, 14-16, 18, 20-24 would be allowable if the obviousness double patenting rejections set forth above are overcome. The closest prior art, JP’546, combined with “Aluminum and Aluminum Alloys”, Reiso, and Parson et al., do not teach or suggest the claimed method of homogenizing, heating to Ts-15°C to Ts, cooling, extruding, quenching, and aging as applied to an Al-Mg-Si alloy with 0.55-1.4% Mn, substantially as presently amended.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        

								


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        8/10/22